Electronically Filed
                                                           Supreme Court
                                                           SCAD-11-0000162
                                                           09-FEB-2012
                                                           09:13 AM
                             SCAD-11-0000162 


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                   vs.


                     EARLE A. PARTINGTON, Respondent.



                           ORIGINAL PROCEEDING

                            (ODC 10-079-8913)


           ORDER DENYING MOTION TO VACATE SUSPENSION

  (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.,

    and Intermediate Court of Appeals Chief Judge Nakamura,

                in place of Acoba, J., recused)


            Upon consideration of Respondent Earle A. Partington’s
motion to vacate his suspension and for other relief, the
arguments therein, the appended exhibits, the opposition to the
motion filed by the Office of Disciplinary Counsel and the
record,
            IT IS HEREBY ORDERED that the motion is denied in all
respects.
            DATED:    Honolulu, Hawai'i, February 9, 2012.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ James E. Duffy, Jr.
                                  /s/ Sabrina S. McKenna
                                  /s/ Craig H. Nakamura